By the Court.

Starnes, J.
delivering the opinion.
The objection taken to the Juror, Everett, seems to have-*345been abandoned by the Counsel for the plaintiff in error,. (very properly so, we think,) and therefore, we shall not remark upon it.
[1.] The first of the two grounds which were pressed upontíie attention of the Court, was that a new trial should have been granted, because, as was alleged by the plaintiff in error’,. the Jux-y had been tampered with by James J. Keaton.
In connection with this, we have considered the objection to the admission of the affidavits made by the five Jurors, and by Keaton.
We arc not prepared to say, that under the circumstances,, those affidavits were not proper evidence. But without taking them into view, we are of opinion that the showing which was undisputed, did not make out the case upon this point, as insisted on by the plaintiff in error. One only of the witnesses for the plaintiff in error deposes as to any effort made by Keaton to bribe the Jury. And that he misrepresented or was mistaken, is shown, we think, by the other two, who heard "nothing of any offer of five hundred dollars to the Jury, if they would find the prisoner guilty. It is possible that the other might, in good faith, have mistaken or misconstrued what he heard Keaton say as to five hundred dollars, and finding the prisoner guilty.
The other two affiants say, that Keaton went under the-windows of the Court-house, and said to the Jury, “Kind him guilty, or you will swear to a lie,” &c. and offered to bet five hundred dollars to one that they would find him guilty, &c. But the affidavits of Swearingen, Jeffries, Miller, and Bell contradict and are opposed to these statements. These persons seem to have been in a better situation to hear and understand what was said by Keaton, than the three witnesses already referred to, who wore looking out of the jail; and to the testimony of these witnesses no exception has been taken. According to their statement, no such attempt was made by Keaton to influence the Jury.
*346[2.] The next point is, that the verdict is contrary to, and •without evidence.
The testimony of the little boy, in this case, is not entirely satisfactory. It is somewhat contradictory, and in it there are' discrepancies. These, however, to some extent, may be accounted for by the inexperience of a child, and the sharp fire-of cross-examination to which he was subjected. Taking the whole of his testimony together, there is a character of simple truth about its dirty and disagreeable detail, which may.' well have satisfied the Jury as to the main fact, viz : that there had been a .brutal attempt, on the part of this prisoner, to have sexual intercourse with the little sister of the witness. And as she was a child of seven years, too young to give her consent to the act which was attempted by the prisoner, we think that if they were so satisfied, they very properly found him guilty.
Let the judgment be affirmed.